Citation Nr: 1443081	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from April 2008 to December 2008, including a period of ACDUTRA from October 2008 to December 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision that, in pertinent part, denied service connection for a low back disability and for a neck disability.  The Veteran timely appealed.

In June 2011, the Veteran and her mother testified during a hearing before one of the undersigned at the RO.  In December 2012, the Board remanded the matters for additional development.

In May 2014, the Veteran again testified as to the same matters during a hearing before another of the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 30-day abeyance to submit additional evidence or argument directly to the Board.  In June 2014, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record. See 38 C.F.R. § 20.709 (2013).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.
REMAND

The Veteran seeks service connection for a low back disability and for a neck disability, and has asserted that the claimed disabilities are secondary to her service-connected bilateral foot disability (i.e., right central band plantar fascia tears, and left central band plantar fascia tears).

In June 2011, the Veteran testified that, with her feet being injured, it put pressure on her back, hips, and neck; and that she was always in a wheelchair because of her feet.  Her complaints of low back pain and neck pain since service are deemed credible.

The post-service treatment records show the gradual onset of low back pain and neck pain, and include diagnoses of a lumbar strain and a neck strain in March 2013.  The Veteran reported having daily low back pain and neck pain.

A VA examiner in March 2013 opined that the Veteran's lumbar strain and cervical strain were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected bilateral foot disability.  The examiner explained that there was no evidence in the medical literature that bilateral plantar fascial tears caused neck, thoracic outlet syndrome, or back conditions to develop.  The examiner also noted that the Veteran reportedly was diagnosed with rheumatoid arthritis and with systemic lupus erythematosus.  

In June 2014, the Veteran's treating physician, Dr. E., explained that, during the course of the Veteran's injuries, she has had some neck and back symptoms.  Although Dr. E. did not treat the Veteran for those symptoms, he opined that there was "some relationship" between her injuries due to her altered gait patterns.  Dr. E. also noted that the Veteran had been diagnosed with lupus and possible rheumatoid arthritis, as well as Crohn's disease, since her injuries.

No opinion is currently of record regarding aggravation.  The Board specifically asked in its December 2012 remand that a VA examiner provide an opinion regarding whether the Veteran's lumbar strain and cervical strain were aggravated by the service-connected bilateral foot disability.  The March 2013 VA examiner did not provide such an opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, this further medical clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all pertinent VA treatment records for a low back disability and for a neck disability, dated from April 2013 to present.  

2.  Forward the Veteran's claims file to the examiner who conducted the March 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's low back disability or the neck disability was aggravated by the service-connected bilateral foot disability.  

Note that aggravation means that there has been a permanent increase in severity of the non-service-connected disability which is beyond its natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disability and neck disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral foot disability (i.e., right central band plantar fascia tears, and left central band plantar fascia tears).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner should reconcile any opinion with the June 2014 opinion by Dr. E. 

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  





The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




_______________________________    _______________________________
              KALPANA  PARAKKAL                           MICHAEL A. PAPPAS
                 Veterans Law Judge                                       Veterans Law Judge
             Board of Veterans' Appeals                        Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



